The appellants were convicted in the county court of Pottawatomie county on July 8, 1910, on a charge of selling intoxicating liquors. The record is most incomplete and unsatisfactory. The Attorney General has filed a motion to dismiss the appeal on the following grounds: "First. Because there is no judgment incorporated in the record from which this appeal is taken. Second. Because the case-made was never served on the county attorney and there is no transcript of the record. Third. Because the certificate of the judge to the case-made is not attested by the clerk of the court, nor has the case-made ever been filed in the office of the clerk of the county court of Pottawatomie county as required by sec. 6951, Comp. Laws Okla. 1909, Snyder. Fourth. Because the case-made and petition in error were not filed in this court within the time allowed by law." There has been no answer filed. The allegations in the motion have not been controverted, and are supported by the record before us. The motion is well taken and is sustained. The appeal is accordingly dismissed.